Citation Nr: 0019506	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
conversion reaction in emotionally unstable personality to 
include entitlement to a total evaluation based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from December 1967 to 
December 1968.
This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
30 percent rating for the veteran's conversion reaction and 
determined that the veteran was not entitled to individual 
unemployability.


FINDINGS OF FACT

1.  The veteran's conversion reaction is manifested by 
chronic depression and constricted affect for which he takes 
a low dose of medication.  

2.  The evidence does not reflect that the veteran's service-
connected conversion reaction in emotionally unstable 
personality results in impairment beyond that recognized by 
the schedular criteria.  

3.  Service connection currently is in effect for conversion 
reaction in emotionally unstable personality rated at 
30 percent since December 21, 1968.  

4.  The veteran's service-connected conversion reaction in 
emotionally unstable personality is not of sufficient 
severity so as to preclude the veteran from engaging in 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
30 percent for a conversion reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9402 (1996); 4.130, Diagnostic Code 
9424 (1999).

2.  The veteran is not unemployable due to his service-
connected disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reveals that service connection for emotional and 
nervous disability was granted in an April 1971 rating 
decision, at which time the RO assigned a 30 percent 
evaluation effective from December 1968.  The RO based its 
decision on the veteran's service medical records, which 
revealed hospitalization in July 1968 in pertinent part for 
an inadequate personality.  The veteran was discharged from 
service based on that disability.  Subsequently, the veteran 
was hospitalized in January 1970, during which time he was 
diagnosed with hysterical character manifested in conversion 
reaction.  VA medical examination in November 1970 disclosed 
problems primarily psychiatric in nature.  

In October 1995, the veteran underwent a VA examination.  In 
a recitation of his subjective complaints, the veteran stated 
that he cried continuously and experienced depression.  He 
gave a history of frequent hospitalization and related that 
in the course of caring for veterans, he became even more 
despondent.  He also reported that he thought constantly 
about veterans and the problems they were experiencing.  
Objective findings included depression, constricted affect, 
moderate ability to engage in conversation, monotone speech, 
coherent thought processes and the ability to be goal-
directed.  The examiner noted chronic depressive disorder for 
which the veteran had not sought treatment.  In spite of the 
veteran's symptoms, the examiner noted that he did not meet 
the criteria for post-traumatic stress disorder.  Further, 
the examiner noted that by way of history, the veteran had 
not worked since the mid-1970s; however, his inability to 
work related to his physical incapacities and was not 
attributable to his depression. The diagnoses included 
dysthymic disorder, chronic, and personality disorder, not 
otherwise specified, with passive aggressive features.  The 
Global Assessment of Functioning (GAF) score due to 
depression was 62.

Other than occasional notations of symptoms of depression, VA 
progress notes dated in 1994 to 1995 relate to treatment of 
the veteran's medical problems.  

VA examination report dated in October 1997 essentially 
serves as an addendum to the October 1995 VA examination 
noted above.  Overall, the examiner noted no change from the 
clinical findings reported during the prior VA examination.  
Also, the examiner reported that it appeared clear that the 
veteran did not work due to his multiple medical problems.  
Other than low doses of medication, the veteran did not have 
a history of any psychiatric treatment during his years of 
depression.  He has never been hospitalized for psychiatric 
problems or attempted suicide.  Overall, the examiner noted 
that the veteran's psychiatric symptoms did not preclude 
employment.
  

Analysis

The issues before the Board are whether the veteran is 
entitled to an evaluation in excess of 30 percent for a 
conversion reaction and whether he is entitled to a total 
(100 percent) rating based on individual unemployability.  In 
light of the veteran's contentions that his service-connected 
conversion reaction disorder has increased in severity, he 
has established a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); see also Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).


Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.

The rating criteria relative to mental disorders, including 
conversion reaction disorder, were amended on November 7, 
1996.  Thus, pursuant to Karnas, the Board has considered 
both the former and the amended regulations to determine 
which provision is more favorable to this veteran under these 
particular factual circumstances.  

Under the older rating criteria, an evaluation of 50 percent 
requires that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility, and efficiency 
levels be so reduced by reason of psychoneurotic symptoms so 
as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9402 (1996).

The next higher evaluation of 70 percent under the former 
criteria provides that the veteran must present evidence of a 
severely impaired ability to establish and maintain effective 
or favorable relationships with others.  The psychoneurotic 
symptoms must be so severe and persistent that the veteran is 
severely impaired in the ability to obtain or retain 
employment.  Id.  

The maximum rating available under this diagnostic code is 
100 percent and is warranted for psychoneurotic disorders 
where attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community.  Further, this rating is warranted where there 
is evidence of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Other symptomatology includes a 
demonstrable inability to obtain or retain employment.  Id.

Under the new rating criteria for conversion disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9424 (1999), a 50 percent 
evaluation is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  

A rating of 100 percent under this diagnostic code is 
warranted in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Here, the veteran's claim of entitlement to an evaluation 
greater than the current 30 percent is not warranted, neither 
under the former nor the amended rating criteria.  
Essentially, symptomatology associated with the veteran's 
conversion reaction in unstable personality does not equate 
with the criteria required for the next higher evaluation of 
50 percent.  There is no indication of considerable social 
and industrial impairment due solely to the service-connected 
conversion reaction.  38 C.F.R. § 4.132, Diagnostic Code 9402 
(1996).  Thus, a rating of 50 percent under the prior 
criteria is not warranted in this case.

Moreover, there is no evidence to substantiate such social 
and occupational impairment to the extent that the veteran's 
reliability and productivity are reduced, or that he has 
difficulty with complex commands, impairment of memory or 
judgment, or that he experiences particular difficulty in 
establishing and maintaining effective work and social 
relationships.  Thus, an evaluation of 50 percent under the 
newer rating criteria also is not applicable in this 
veteran's case.  38 C.F.R. § 4.130, Diagnostic Code 9424.

Overall, the evidence does not provide a basis for the award 
of a 50 percent evaluation under either rating criterion. The 
reports of VA examinations conducted in October 1995 and 
October 1997 disclose that the primary manifestation of the 
service-connected psychiatric condition is chronic 
depression. The VA examiner noted that the veteran receives 
no clinical psychiatric treatment and takes only a small dose 
of Amitriptyline prescribed by a private physician.  He added 
in October 1997 that there has been no change in the 
veteran's condition since October 1995, at which time the GAF 
score was 62, which was interpreted as representing moderate 
impairment of social and industrial functioning. Based on a 
thorough review of the evidence in the claims file, and for 
the reasons and bases discussed above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for conversion reaction 
under either the schedular criteria in effect prior to 
November 7, 1996, or the revised criteria effective on and 
after that date.

 
Individual unemployability 

As noted above, service connection has been in effect for 
conversion reaction in emotionally unstable personality at 
30 percent since December 21, 1968. The veteran contends that 
he is entitled to a total rating based on individual 
unemployability because the foregoing service-connected 
disability prevents him from obtaining and maintaining 
substantially gainful employment.  

Pertinent regulations provide that total disability ratings 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341(a), 4.16(a) (1999).

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above. 38 
C.F.R. § 4.16(b).
In this case, the assigned disability evaluation related to 
the veteran's service-connected disability clearly does not 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  Furthermore, this particular case does not merit 
consideration of extra-schedular standards in that the 
veteran has not provided competent evidence of exceptional 
factors or circumstances associated with his mental disorder. 
38 C.F.R. § 3.321(b)(1).  

The Board wishes to highlight the comment made by the VA 
examiner in the October 1997 addendum of record to the effect 
that it appeared clear that the veteran did not work due to 
his multiple medical problems.  The examiner noted that other 
than the fact that the veteran took small amounts of 
medication, there was no history of any psychiatric treatment 
over the course of the years. The VA examiner in October 1997 
concluded that there was no objective documentation that the 
veteran's depression had ever reached the threshold that it 
would significantly interfere with his ability to work. In 
other words, as noted above, the examiner concluded that the 
veteran was not unemployable merely on the basis of his 
depressive disorder.  Therefore, in light of the above and in 
accordance with the pertinent law and regulations, the 
veteran's claim of entitlement to individual unemployability 
is denied. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

The Board recognizes that the evidence indicates that the 
veteran is receiving Social Security benefits.  As it also 
has been reported that he has received no clinical treatment 
for the service-connected conversion reaction, no useful 
purpose would be served to attempt to obtain records 
associated with the claim for such benefits. Further, the 
Board concludes that a remand for yet another VA examination 
is unnecessary as the record fails to indicate that there has 
been an increase in severity of the disability at issue since 
the last examination in October 1997. 


  


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
conversion reaction is denied.

Entitlement to individual unemployability based on service-
connected disability is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

